            Case 2:18-cr-00131-RAJ Document 1530 Filed 02/24/21 Page 1 of 2




 1                                                          The Honorable Richard A. Jones
 2
 3
 4
 5
 6
 7                     UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF WASHINGTON
 8
                                   AT SEATTLE
 9
      UNITED STATES OF AMERICA,                        NO. 2:18-cr-00131-RAJ
10
                                     Plaintiff,
11
                      v.                               ORDER ON DEFENDANT’S RENEWED
12
                                                       MOTION FOR COMPASSIONATE
13    BRANDEN LEI BARNETT,
                                                       RELEASE
                                    Defendant.
14
15
16         Branden Lei Barnett is a 32-year-old inmate currently detained at Federal

17 Detention Center SeaTac, with a projected release date of November 2, 2022. On
18 October 22, 2020, the Court denied Mr. Barnett’s motion for compassionate release.
19 Dkt. 1486. Now before the Court is Mr. Barnett’s renewed motion for compassionate
20 release. Dkt. 1528. Having considered Mr. Barnett’s renewed motion, and the files and
21 pleadings herein, the Court hereby DENIES the motion for the reasons set forth below.
22        Mr. Barnett’s renewed motion for compassionate release sets forth two additional

23 arguments for the Court’s consideration. Mr. Barnett indicates that in the intervening
24 time between his original motion and his renewed motion he contracted and suffered the
25 symptoms of coronavirus-19 (COVID-19), which he argues has materially changed the
26 nature of his sentence from the sentence the Court intended at the time it was imposed.
27 Mr. Barnett further argues that the COVID-19 pandemic has precluded his opportunity to
28 participate in the Bureau of Prisons’ Residential Drug Abuse Program (RDAP) while


     ORDER - 1
             Case 2:18-cr-00131-RAJ Document 1530 Filed 02/24/21 Page 2 of 2




 1 incarcerated as recommended by the Court, and that had he been able to successfully
 2 complete RDAP his sentence would have been reduced as a benefit of completion of that
 3 program and he would have been released into the community by now. Dkt. 1528.
 4         While Mr. Barnett acknowledges he does not have a right to participate in RDAP
 5 with early release after successful completion of the program, he argues the combination
 6 of the effects upon him of having contracted COVID-19, the lack of programming
 7 opportunities at FDC SeaTac, and his strong family support network and positive
 8 prospects after release justify the Court granting his renewed motion. Dkt. 1528.
 9         The Court has thoroughly considered the additional evidence Mr. Barnett has
10 submitted. However, as stated in the Court’s original order denying compassionate
11 release, the facts related to this very serious crime of conviction, together with his
12 criminal history, indicate Mr. Barnett poses a continuing danger to the community.
13 Despite the evidence presented by Mr. Barnett, that assessment has not changed. Further,
14 Mr. Barnett’s argument that he would have already been released from custody had he
15 been afforded the opportunity to participate in RDAP is purely speculative in nature.
16 Whether he would have been accepted into the program, whether he would have
17 successfully completed it, and whether he would have been released by this time is
18 unknown.
19         For the foregoing reasons, Defendant Brandon Lei Barnett’s renewed motion for
20 compassionate release is DENIED.
21
22         DATED this 24th day of February, 2021.
23
24                                                    A
25                                                    The Honorable Richard A. Jones
26                                                    United States District Judge
27
28


     ORDER - 2
